NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 05a0364n.06
                                 Filed: May 6, 2005

                                               Case No. 04-3258

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT

 ROZAN SHABAJ,                                                )
                                                              )
            Petitioner,                                       )
                                                              )        ON PETITION FOR REVIEW
                   v.                                         )        FROM AN ORDER OF THE
                                                              )        BOARD OF IMMIGRATION
 ALBERTO GONZALES, Attorney General,                          )        APPEALS
                                                              )
            Respondent.                                       )
                                                              )
 _______________________________________                      )
                                                              )
                                                              )

BEFORE: SUHRHEINRICH, BATCHELDER and GIBSON*, Circuit Judges.

        ALICE M. BATCHELDER, Circuit Judge. Petitioner Rozan Shabaj (“Shabaj”), who

claims to be a citizen of Albania, appeals the decision of the Board of Immigration Appeals (“the

Board”) denying Shabaj’s claims for asylum, withholding of removal, and protection under the

Convention Against Torture. At the asylum hearing, the IJ found Shabaj incredible, but ruled that,

even assuming Shabaj’s credibility, he failed to establish a well-founded fear of persecution.

Because the record contains no evidence that would compel a contrary finding on either of these

grounds, we deny the petition for review.

                                                         I.

        We begin by noting that Shabaj has been ill-served by his attorney, Mr. Terence Hoerman

        *
         The Honorable John R. Gibson, Circuit Judge for the United States Court of Appeals, Eighth Circuit, sitting
by designation.
of Detroit, Michigan. Mr. Hoerman’s brief on behalf of his client is obviously a canned brief that,

in most sections, has not even been tailored to Shabaj’s case. Nowhere does it mention Shabaj by

name, and the Argument section, which is barely a page, refers to Shabaj as a female, which he

certainly is not, and asserts that the IJ found that “petitioner . . . testified credibly,” which the IJ

explicitly did not. Mr. Hoerman incorrectly claims this court’s jurisdiction under the Federal Rules

of Appellate Procedure rather than the immigration statutes, he provides a Standard of Review

(“Standart of Review,” he calls it) that is useless, and he fails to cite a single Sixth Circuit case.

        We are able to quote Mr. Hoerman’s Statement of Facts in its entirety, because it is

practically non-existent:

                Petitioners are citizens of Albania who entered the United States illegally of [sic]
                April 21, 2000. Since arriving in the U.S. petitioners never left the country.
                During trial petitioner presented evidence and testimony that he was a member of
                the Democratic Party and was persecuted because of this. He stated that he feared
                for his life.

(Petitioner’s Br. at 6). These 55 words might give one the impression that there are several people

seeking asylum in this case, but there is only Shabaj. Mr. Hoerman’s brief contains no factual

citations to the joint appendix, but this is perhaps understandable, inasmuch as the brief provides no

facts. Under these circumstances, it came as no surprise to this court when, six weeks before the

scheduled oral argument in Shabaj’s case, Mr. Hoerman requested that oral argument be waived.

        Despite Mr. Hoerman’s failure to present his client’s case competently, we have taken it

upon ourselves to carefully review the record, in order to address Shabaj’s appeal on its merits.

                                                  II.

        Shabaj is a young man in his mid-twenties. He claims that he is an Albanian citizen, and




                                                   2
that he was a soldier in the Albanian Army in the late 1990's and a member of Albania’s Democratic

Party beginning in 2000. Shabaj testified that in March 1997 an incident occurred in which his army

unit was forced to put down its weapons and leave the area. In his asylum application, Shabaj said

he was beaten and bruised at this time by a masked gang of attackers, but in his testimony before

the IJ he said that the attackers were either civilians or criminals from the prisons, and that his unit

laid down its weapons and fled without injury. Shabaj testified that he then fled to a Franciscan

Church for safety, where he was hidden by nuns. In his asylum application, Shabaj stated that later

that night gangs came looking for him screaming “we’ll kill you democrats,” but his testimony

before the IJ did not mention this statement and was unclear as to whether it was police or gangs

who came looking for him.

        Shabaj testified that he attended a demonstration in September 1998 after a political leader

had been assassinated, and that on his way home police stopped him, “flinged him against

something,” and “bruised” him as a result. Shabaj also testified that in October 2000 he was

working at an election office with his cousin, when a member of the Socialist Party, Cjeto Cutaj,

“came to grips” with Shabaj’s cousin. Shabaj testified that he intervened to help and was “banged”

against the wall and told that “later it would be [his] turn.” Shabaj also testified that two weeks later

Cutaj came to Shabaj’s home looking for either him or his father, but found only his grandmother.

Shabaj’s asylum application, however, indicated that it was “two policemen” who came looking for

him, and that they encountered his grandfather, rather than his grandmother.

        Shabaj testified that he then left Albania for Yugoslavia, where he stayed for five or six

months, before passing through Albania on his way to the United States. On April 3, 2001, Shabaj

was caught attempting to enter the United States with a fake Swedish passport. On August 21, 2002,


                                                   3
the IJ denied his applications for asylum, withholding of removal, and relief under the Convention

Against Torture. Shabaj appealed this ruling to the Board, which summarily affirmed the IJ’s

decision.

                                                          III.

         The Board’s findings of fact are “conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.” Ali v. Reno, 237 F.3d 591, 596 (6th Cir. 2001) (quoting 8

U.S.C. § 1252(b)(4)(B)). Under this deferential standard, we may not reverse the Board simply

because we disagree with its apprehension of the facts. Koliada v. INS, 259 F.3d 482, 486 (6th Cir.

2001). Rather, we must find that the evidence compels a finding that the Board was wrong.1 INS

v. Elias-Zacarias, 502 U.S. 478, 481 n.1, 483-84 (1992). An alien’s own testimony, without

corroboration, can be sufficient to support an application for asylum or withholding of removal,

where the testimony is believable, consistent, and sufficiently detailed to provide a plausible and

coherent account of the basis for the alien’s fear. Perkovic v. INS, 33 F.3d 615, 621 (6th Cir. 1994).

         The IJ found Shabaj’s testimony incredible, and the record certainly does not compel a

contrary finding. In fact, the record is fraught with examples of inconsistencies between Shabaj’s

asylum application and his testimony, and internal inconsistencies in his testimony. Regarding the

army incident, Shabaj has claimed that he was beaten and that he was not, that his weapon was taken

and that he laid it down voluntarily, that gangs came looking for him and that it was the police, and

that his pursuers threatened to “kill you democrats” and that they said something else instead.

Regarding the aftermath of the election center incident, Shabaj has been unclear as to whether it was



         1
          Under the Board’s summary-affirmance procedure, the IJ’s decision is the final agency order. 8 C.F.R. §
1003.1(e)(4)(ii). We therefore evaluate the IJ’s findings and reasoning as that of the Board. Denko v. INS, 351 F.3d 717,
730 (6th Cir. 2003).

                                                           4
the police or the Socialists who came to his house, whether they confronted his grandfather or his

grandmother, and whether they were looking for Shabaj or his father.

         Moreover, both of Shabaj’s parents lived in Albania while these events were allegedly

occurring, and both lived in the United States less than 25 minutes from Shabaj’s immigration

hearing, yet neither of them appeared to corroborate Shabaj’s shaky testimony. In fact, they did not

even provide written statements on his behalf. Similarly, Shabaj’s grandparents, who live in

Albania, were in a position to lend credence to some of his testimony, yet neither submitted a written

statement on his behalf. In addition, Shabaj was caught presenting a fake Swedish passport,

possessed a Yugoslavian passport, and was unable to find his Albanian passport, causing the IJ to

hypothesize that Shabaj is actually Yugoslavian rather than Albanian. None of these facts inspires

confidence in Shabaj’s credibility.

         In light of Shabaj’s vague, conflicting testimony, and his lack of corroboration, we are

certainly not compelled to disturb the IJ’s finding that Shabaj was not credible. See Gumbol v. INS,

815 F.2d 406, 412 (6th Cir. 1987) (“A determination by the trial judge that petitioner’s testimony

lacked credibility should not be disturbed on review absent a clear abuse of discretion.”). Therefore,

we are not compelled to find that Shabaj has demonstrated past persecution or a well-founded fear

of persecution necessary to establish his eligibility for asylum. See Perkovic, 33 F.3d at 621

(requiring that, for an alien’s uncorroborated testimony to support his asylum application, it must

be “believable, consistent, and sufficiently detailed to provide a plausible and coherent account of

the basis for his fear”) (internal quotation omitted); Mikhailevitch v. INS, 146 F.3d 384, 389 (6th Cir.

1998).




                                                   5
       Because a request for withholding of removal requires Shabaj to meet a more stringent

standard than is required for asylum, his failure to demonstrate that he is eligible for the latter is

dispositive of his claim of eligibility for the former. See Castellano-Chacon v. INS, 341 F.3d 533,

545, 551-52 (6th Cir. 2003); see also 8 C.F.R. §§ 208.16(b)-(c), 208.18(c).

                                                 IV.

       Accordingly, we DENY the petition for review.




                                                  6